Exhibit 10.34 THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) PURSUANT TO RULE , AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.OMITTED PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “[XX]”. Hydro Québec Contract Contract No. Vendor No. 0A10418850 Reference Vendor Call for Bids No. 6100147843 Call for Bids No. 13091995 Vendor Date: 01/01/2010 Transformateurs Pioneer Ltée. 612 Chemin Bernard Granby, QCJ2J 0H6 Attn.: Raymond Haddad Tel.:(450) 378-9018 Fax: (450) 378-0626 Invoices must be written in conformance with instructions given herein. Term of Contract:
